Matter of Maurice M. (Kinyamu) (2015 NY Slip Op 00884)





Matter of Maurice M. (Kinyamu)


2015 NY Slip Op 00884


Decided on February 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-00540
 (Index No. 301964/12)

[*1]In the Matter of Maurice M. (Anonymous), appellant.
andRichard Kinyamu, etc., respondent.


Steven A. Feldman, Uniondale, N.Y. (Arza Feldman of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing, Kristin M. Helmers, and Diana Lawless of counsel), for respondent.

DECISION & ORDER
In a proceeding for permission to administer medication to a patient without his consent, Maurice M. appeals from an order of the Supreme Court, Kings County (Ash, J.), dated November 13, 2012, which, after a hearing, granted the petition.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from expired by its own terms during the pendency of this appeal. Accordingly, this appeal has been rendered academic. Contrary to the appellant's contention, the appeal does not fall within the exception to the mootness doctrine (see Matter of Anonymous v New York City Health & Hosps. Corp., 70 NY2d 972, 974; Matter of David C., 69 NY2d 796, 798; Matter of Carpeah N. [Mid-Hudson Forensic Psychiatric Ctr.], 77 AD3d 836).
DILLON, J.P., DICKERSON, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court